Per Curiam.
We do not think- it proper to inquire into the defendant’s age ill this stage of the cause. If the defendant was under age, and he shall think proper to make that defence, the law will give him the advantage of it; but in the present stage of the business, the court think it immaterial. We do not wish to afford encouragement to persons, who knowing their own age, contract debts which they afterwards wish to get rid of. There has been no suggestion of any fraudulent artifices on the part of the plaintiff, to draw an unwary young man into improper expenses. Should such a case be presented, it may deserve consideration.
Rule discharged.
See Madox v. Eden, 1 Bos. and Pul. 480., Gardiner v. Holt, 2 Stra. 1217., Gladman v. Bateman, Barnes 418.